Citation Nr: 1602879	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  06-34 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for an ovarian cyst condition with pelvic pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ovarian cyst, and assigned an initial non-compensable evaluation, effective from May 19, 2003. 

In November 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a travel Board hearing. A transcript of that hearing is on file. 

In August 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. 
	
In April 2014, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

In the prior August 2013 remand, the Board pointed out that the issue of entitlement to sinusitis, to include as secondary to service connected rhinitis, had been raised by the record (March 2009 VA examination report), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it was referred to the AOJ for appropriate action.  While the file contains a November 2013 memorandum for the file acknowledging referral of the issue, the AOJ has not yet adjudicated this issue.  As such, it is, once again, referred to the AOJ for appropriate action.  


FINDINGS OF FACT
		
1.  The RO has notified the Veteran of the evidence needed to substantiate her claim for an increased (compensable) rating on appeal, and obtained and fully developed all evidence necessary for an equitable disposition of this claim.

2.  For the entire appeal period, the Veteran's service-connected ovarian cyst condition with pelvic pain has not required continuous treatment, and is not currently shown on most recent examination.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for an ovarian cyst condition with pelvic pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.116, Diagnostic Code (DC) 7615 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for an ovarian cyst condition was granted and an initial rating was assigned in the August 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
The Veteran was afforded VA gynecological examinations in May 2005, May 2008, and September 2013 (along with addendum opinions obtained in April and August 2014) to determine the nature and severity of her service-connected ovarian cyst condition.  Neither the Veteran nor her representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected ovarian cyst condition as they include an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that his disability has worsened in severity since the September 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 
	
Here, during the November 2012 hearing, the VLJ enumerated the issues on appeal.  Also, information was solicited regarding the nature, severity, and frequency of the Veteran's ovarian cyst condition symptomatology and the functional impact such disability has on her daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, while the hearing discussion did not reveal any evidence that might be available that had not been submitted, such indicated that the Veteran's ovarian cyst disability may have increased in symptoms and/or severity.  Therefore, the Board remanded the case in August 2013 so as to offer her an opportunity to identify any additional, outstanding records, obtain updated VA treatment records, and afford her a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the August 2013 and April 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in August 2013, the Board directed that the Veteran be provided an opportunity to identify all outstanding VA and non-VA treatment providers and, thereafter, such records should be obtained, and be afforded a VA examination to address the current severity of her ovarian cyst disability.  Thereafter, in an October 2013 letter, the AOJ requested that the Veteran identify all outstanding VA and non-VA treatment providers, and she was provided a VA examination in September 2013.

In April 2014, the Board directed the AOJ to obtain additional medical opinion in the case.  As noted above, the September 2013 VA examiner provided additional medical opinion in April and August 2014.  

Accordingly, the Board finds that there has been substantial compliance with the August 2013 and April 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).
	
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's service-connected ovarian cyst condition has been assigned a non compensable evaluation for the entirety of the appeal period extending from May 19, 2003, under 38 C.F.R. § 4.116, DC 7615, used for the evaluation of ovary disease, injury, or adhesions.  Under that code a non compensable (0 percent) rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is to be assigned for symptoms that require continuous treatment.  A 30 percent rating is to be assigned for symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116.  

A brief review of the facts reflects that in March 2001, while she was still on active duty, the Veteran underwent surgical treatment for a right ovarian cyst.  Private medical records reflect that the Veteran was seen in January 2005 with complaints of abdominal pain, assessed as possibly due to a ruptured ovarian cyst.  A private pelvic computed tomography (CT) scan of April 2005 was essentially normal.  On VA examination of May 2005, there was no indication of an ovarian cyst or pelvic mass.  Diagnoses included pelvic pain secondary to pelvic adhesions and possible interstitial cystitis.  A private medical record of May 2007 reflects that a clinical assessment of polycystic ovaries was made and that it was recommended that the medication Metformin be started.  In August 2007, a CT scan revealed a probable right ovarian cyst. 

A VA gynecological examination was conducted in May 2008, at which time the Veteran reported that in May 2007, polycystic ovary syndrome (PCOS) was diagnosed which was treated with birth control pills and Metformin.  She also mentioned that pain had been treated by a private gynecologist Dr. D., in Florida, for which Naproxen had been prescribed.  The diagnoses included polycystic ovary disease not likely caused by or related to the gynecologic conditions or procedures during service.  VA records dated between 2009 and 2012 also reveal complaints of pelvic pain and an assessment of PCOS. 

During the November 2012 Board hearing, the Veteran testified that she suffered from severe pelvic pain and that PCOS had been diagnosed which was treated with birth control pills and Metformin, to control the cysts, as well as Naproxen for pain.  She indicated that the condition required continuous treatment which she felt did not help at all.

In the August 2013 remand, the Board pointed out that it had been more than five years since the Veteran last underwent a VA gynecological examination and that the evidence and testimony raised several matters requiring clarification prior to adjudication.  Such issues included whether PCOS may be considered part and parcel of the service-connected ovarian cyst condition; whether the service connected condition has required continuous treatment; and whether symptoms are controlled by continuous treatment.  Accordingly, the Board requested that the Veteran be afforded a VA examination to determine the nature and extent of her service-connected gynecological disability, characterized as ovarian cyst condition with pelvic pain. 

During a September 2013 VA gynecological examination, the examiner reviewed the claims file.  It was noted that the Veteran took the medication Metformin daily (200mg), and took oral contraceptives.  PCOS; pelvic pain of unknown etiology; and abdominal wall pain of unknown etiology, were diagnosed.  The examiner opined that the Veteran's PCOS was not caused by any condition diagnosed during active duty and that her claimed pelvic pain was not caused by the service-connected ovarian cyst.  The examiner noted that the Veteran's complaints of pelvic pain were shown as early March 2005, and noted that PCOS was not diagnosed until 2007.  He then concluded that the Veteran's pain was not related to the ovarian cyst. 

In the April 2014 remand, the Board found that further medical opinion was necessary as the September 2013 examination report did not address all of the questions specified in the August 2013 remand.  For instance, while recording the fact that the Veteran was taking medications, he did not explain whether these were used to treat the Veteran's service connected gynecological condition, or a different condition, tracing the duration and effectiveness of any such medication.  This is an important inquiry, as medication use and the effectiveness of it, if related to the service-connected condition, are primary bases for the assignment of a compensable evaluation under the diagnostic code used to evaluate the Veteran's service-connected gynecological condition.  In addition, the examiner did not actually address, with an adequate explanation, whether diagnosed PCOS is at least as likely as not etiologically related to, or part and parcel, of the Veteran's service-connected ovarian cyst with pelvic pain, or why he believed that pelvic pain was not associated with the ovarian cyst, even though it was shown prior to the diagnosis of PCOS.

In an April 2014 addendum opinion, the September 2013 VA examiner wrote that the Veteran's service connected ovarian cyst condition was resolved at least by 2005, if not sooner.  Specifically, as was noted in the September 2013 VA examination report, in March 2005, the Veteran gave a history of right
ovarian cyst for two years, and had same pain in her left lower quadrant area.  The
Veteran underwent a pelvic sonogram at that time, and the record shows
that she had normal ovaries and uterus, no pathology, no ovarian cyst or
polycystic ovary but complaining of pelvic pain.  The VA examiner wrote that potential gynecologic causes of lower abdominal pain include ovarian cysts,
endometriosis, pelvic inflammatory disease, endometritis, or leiomyomas, and the
Veteran has none of these conditions.  However, the Veteran complained of pelvic
pain even there was no gynecological pathology such as was in March 2005 according to the record.  The VA examiner wrote that his diagnoses in September 2013 of "pelvic pain -unknown etiology" and "abdominal wall pain-unknown etiology" currently stood unless there had been evidence to the contrary submitted since September 2013.  Ovarian cyst is very common in general population, and is considered physiological in menstruating females.  According to the literature, six to seven percent of females are found to have ovarian cyst any given time during the cycle.  As ovarian cyst is not a statutory chronic illness, in 2005, when the Veteran was evaluated and diagnosed as having normal pelvic sonogram, she should be considered as having the ovarian cyst resolved without residual.  Concerning pelvic pain, the VA examiner referred to the September 2013 examination report and continued to opine that the Veteran's claimed pelvic pain was not caused by the service-connected ovarian cyst.  

The VA examiner wrote that an ovarian cyst is very common occurrence among the menstruating females due to the hormonal stimulation of the ovaries during the cycle.  As above, any given time six to seven percent asymptomatic females have an ovarian cyst on sonogram according to medical literature.  The Veteran was evaluated during her active duty for polycystic ovary and was negative.  In 2005 when she underwent a sonogram evaluation, she was found to have normal ovaries.  Furthermore, there is no medical literature supporting a hypothesis that an ovarian cyst will progress to PCOS.  These two entities do not share common pathophysiology or etiology.  The VA examiner further stressed that the Veteran had normal uterus and ovaries as of 2005.  As of September 2013, the Veteran was treated for the PCOS, not for the service-connected ovarian cyst with pelvic pain which was resolved at least as of 2005 confirmed by the pelvic sonogram.  Significantly, the VA examiner indicated that he was not able to access the Veteran's electronic claims file at the time the opinion was rendered.  

In an August 2014 second addendum opinion, the September 2013 VA examiner indicated that he did review the Veteran's electronic claims file, and that his opinion had not changed.  Specifically, the examiner noted that PCOS diagnosed in 2007 and treatment was initiated in 2013 with Metformin.  Metformin is a biguanide antihyperglycemic that is approved for the management of type 2 diabetes mellitus.  It is approved for use as monotherapy when hyperglycemia cannot be managed by diet alone.  It is also commonly used in combination with a sulfonylurea or insulin when monotherapy does not achieve adequate blood glucose control.  The mechanisms by which metformin enhances insulin sensitivity are not fully characterized.  At a molecular level, Metformin may increase the activity of the enzyme adenosine monophosphate-activated protein kinase.  Metformin appears to suppress spatic glucose output, decrease intestinal absorption of glucose, increase insulin-mediated glucose utilization in peripheral tissues, and has an antilipolytic effect that lowers fatty acid concentrations, reducing gluconeogenesis.  Unlike sulfonylureas, Metformin does not produce hypoglycemia in either normal subjects or patients with type 2 diabetes.  Metformin is rapidly absorbed from the small intestine, with peak plasma levels occurring two hours after ingestion.  Food decreases the rate of absorption and the peak concentration of metformin.  Metformin is not metabolized and is largely excreted in the urine.  Renal clearance of Metformin is about 3.5 times greater than renal clearance of creatinine, indicating that tubular secretion is the main route of excretion.  The plasma elimination half-life of Metformin is approximately 6 hours.  Metformin has been used in PCOS because obesity in itself can be the source of PCOS.  

The VA examiner wrote that it was less likely as not that any gynecological condition diagnosed on examination since 2003 - particularly PCOS - is etiologically related to, or part and parcel, of the Veteran's service-connected ovarian cyst with pelvic pain.  As rationale for this opinion, the examiner wrote that ovarian cyst is not the same as PCOS, which is characteristic of very small follicles (more than 12 in an ovary in any given time per sonogram).  The Veteran was diagnosed as having ovarian cyst and underwent a treatment during her active duty.  An ovarian cyst does share same pathological or etiological pathway as PCOS.  PCOS patients may have pelvic pain but it is not one of the characteristic findings for this condition.  Also the pelvic examination done by the examiner in September 2013 was not consistent with the pelvic pain but the pain was more in the abdominal area, as was described in that examination report.  The gynecologist who examined the Veteran in 2013, stated that her pelvic pain was due to sacroiliac strain and recommended to stop carrying a heavy bag.  However, at the time of the September 2013 VA examination, there was no longer pain consistent with a sacroiliac strain.

The VA examiner wrote that the Veteran's service-connected gynecological condition has not required continuous treatment throughout the appeal period extending from May 2003.  Specifically, the examiner noted that the claims file included pelvic sonogram results which were normal except for 2006 when there was a three centimeter cyst, which was most likely follicular or luteal cyst common in menstruating females.  Those cysts can be seen during the course of menstrual cycle due to the hormonal fluctuation and that is evidence by lack of a cyst in 2007 pelvic sonogram.  However, in 2007, for the first time, the sonogram reflected ovaries which appeared polycystic.  At this time, the Veteran's BMI (body mass index) is very high, and according to the medical literature, obesity is associated with PCOS (not PCO causing obesity but obesity as a causation of PCO).  No treatment is seen until 2013.  In 2013, the gynecologist rightly recommend the Veteran to stop all the medications and make the weight loss as a priority for the Veteran's BMI is 39-40, morbidly obese.

Also of record are VA treatment records dated through January 2015.  These records, however, primarily pertain to conditions other than the Veteran's ovarian cyst condition.  In an October 2014 statement, the Veteran noted her disagreement with the RO's decision to continue a non compensable rating for her service-connected ovarian cyst condition.  Specifically, she noted a January 2014 letter from the Orlando VA Medical Center (VAMC) which, allegedly, supports her claim.  A review of the claims file includes VA treatment records from the Orlando VAMC, including records dated in January 2014, but none of these records pertain to the Veteran's service-connected ovarian cyst condition.  Rather, the records from January 2014 pertain primarily to the Veteran's migraine headaches.  

The evidence of record demonstrates that the Veteran's service-connected ovarian cyst condition is not currently shown, and has not required continuous treatment during the course of this appeal, as contemplated by a 10 percent evaluation under DC 7615.  As above, the September 2013 VA examiner wrote that the Veteran's service connected ovarian cyst condition was resolved at least by 2005 if not sooner.  Specifically, as was noted in the September 2013 VA examination report, in March 2005, the Veteran underwent a pelvic sonogram at that time, and the record shows that she had normal ovaries and uterus, no pathology, no ovarian cyst or polycystic ovary.  PCOS was not diagnosed until 2007 and the September 2013 VA examiner has indicated that there  is no medical literature supporting a hypothesis that an ovarian cyst will progress to PCOS.  These two entities do not share common pathophysiology or etiology.  The VA examiner also opined that the Veteran's service-connected gynecological condition has not required continuous treatment throughout the appeal period extending from May 2003.  Specifically, the examiner noted that, in 2013, the gynecologist recommend the Veteran to stop all the medications and make the weight loss as a priority for the Veteran's BMI is 39-40, morbidly obese.

A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other medical opinions of record contrary to the September 2013 VA examiner who related the Veteran's current gynecological difficulties to nonservice-connected PCOS.  The opinion of the September 2013 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.  As there is no evidence of current ovarian cyst condition other than PCOS, a compensable rating is not warranted for any period during the course of the appeal.  

In this regard, the Board recognizes the Veteran's assertions that she has gynecological difficulties related to her military service.  While the Veteran is competent to report gynecological problems, the record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to opine as to the etiology of such disorder.  In this regard, the etiology of her PCOS requires specialized testing and interpretation of such results.  Accordingly, the Veteran's statements are not competent to render a nexus between her service-connected ovarian cyst condition and her subsequently diagnosed PCOS.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

With no medical evidence of continuous treatment, the criteria for a compensable evaluation are not met, and the claim on appeal must be denied.  Additionally, with no current symptoms of the Veteran's service-connected ovarian cyst condition, the criteria for a 10 percent rating are clearly not more closely approximated.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the affects her service-connected ovarian cyst condition has had on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected ovarian cyst condition with the established criteria for this disability found in the rating schedule.  The Board finds that the symptomatology associated with this disability is addressed fully by the rating criteria under which it is rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to her ovarian cyst condition, and there are no additional symptoms.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected ovarian cyst condition is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the Veteran is still employed, and there is no indication that she is, in fact, rendered unemployable due to her service-connected ovarian cyst condition.  As such, consideration of a TDIU is not warranted at this point.  Therefore, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  Therefore, further consideration of a TDIU is not warranted.


ORDER

An initial compensable disability rating for ovarian cyst condition with pelvic pain is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


